Order reversed on the facts, with costs, and verdict reinstated, with costs. Memorandum: The record does not require the conclusion that the mishap occurred so late in the day or that the weather conditions or any *906of the circumstances attending the transaction involved were such that the jury was obligated to find negligence in the employees of defendant which was at least a concurring proximate cause of the mishap. There was reasonable justification for a finding that careless management of his automobile by plaintiff Warsitz alone — or such carelessness on the part of Warsitz and plaintiff Sigle concurrently — was the sole cause of appellant’s being injured. All concur.